     Case 2:18-cv-08423-RGK-PJW Document 13 Filed 10/09/18 Page 1 of 3 Page ID #:153



 1    NICOLA T. HANNA
      United States Attorney
 2    LAWRENCE S. MIDDLETON
      Assistant United States Attorney
 3    Chief, Criminal Division
      STEVEN R. WELK
 4    Assistant United States Attorney
      Chief, Asset Forfeiture Section
 5    JOHN J. KUCERA (Cal. Bar 274184)
      Assistant United States Attorney
 6    Asset Forfeiture Section
      1400 United States Courthouse
 7    312 North Spring Street
      Los Angeles, California 90012
 8    Telephone:      (213) 894-3391
      Facsimile:      (213) 894-0142
 9    E-mail:    John.Kucera@usdoj.gov

10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     WESTERN DIVISON
14
      UNITED STATES OF AMERICA,               No. CV 18-8423-RGK
15
                 Plaintiff,
16                                            NOTICE OF ERRATA TO THE
                       v.                     REAL PROPERTY LOCATED IN MARICOPA
17                                            COUNTY, ARIZONA (PV 1)

18    $404,374.12 IN BANK FUNDS
      SEIZED FROM NATIONAL BANK OF
19    ARIZONA ACCOUNT ‘0178;
      $1,925.80 IN BANK FUNDS SEIZED
20    FROM NATIONAL BANK OF ARIZONA
      ACCOUNT ‘0151; $613,573.28 IN
21    BANK FUNDS SEIZED FROM
      NATIONAL BANK OF ARIZONA
22    ACCOUNT ‘3645; $260,283.40 IN
      BANK FUNDS SEIZED FROM
23    NATIONAL BANK OF ARIZONA
      ACCOUNT ‘6910; $64,552.82 IN
24    BANK FUNDS SEIZED FROM OR
      FROZEN IN ASCENSUS BROKER
25    SERVICES ‘4301; AND $56,902.00
      IN BANK FUNDS SEIZED FROM OR
26    FROZEN IN ASCENSUS BROKER
      SERVICES ‘8001,
27
                    Defendants.
28
     Case 2:18-cv-08423-RGK-PJW Document 13 Filed 10/09/18 Page 2 of 3 Page ID #:154



 1          PLEASE TAKE NOTICE of the following errata in the first amended

 2    civil forfeiture complaint filed October 5, 2018 (Dkt. No. 11):

 3            1.   Under the Heading ASSETS HELD BY OR FOR THE BENEFIT OF

 4    MICHAEL LACEY, paragraph “4.r.” was misplaced.          That paragraph
      should have been included in the section headed, “ASSETS HELD BY OR
 5
      FOR THE BENEFIT OF JAMES LARKIN,” which section presently begins at
 6
      paragraph “4.t.”;
 7
              2.   Under the section headed, “MICHAEL LACEY ASSETS,” which
 8
      section presently begins at paragraph 53, sub-paragraph “M” was
 9
      misplaced.     That sub-paragraph should have been included in the
10
      section headed, “JAMES LARKIN ASSETS,” which section presently
11
      begins at paragraph 77; and
12
              3.   The section headed, “JAMES LARKIN ASSETS,” present
13
      paragraph 77 contains inaccurate information.          Paragraph 74
14    presently reads,
15
              Approximately $11,480,000 million in illicit funds from
16            Backpage’s U.S. Bank account ‘1165 passed-through various
              Backpage or Backpage Operators accounts, eventually (between
17            March 15 and September 18, 2014) ending up in BMO Harris
              account ‘5263, owned or controlled by Lacey. Thereafter, on
18            March 30, 2015, BMO Harris Bank account ‘5263 transferred
19            $774,379.46 towards the purchase of the Paradise Valley
              Property 1.
20
      / / /
21    / / /
22

23

24

25

26

27

28

                                              2
     Case 2:18-cv-08423-RGK-PJW Document 13 Filed 10/09/18 Page 3 of 3 Page ID #:155



 1    Instead, paragraph 74 should read,

 2          Approximately $41.5 million in illicit funds from
            Backpage’s U.S. Bank account ‘1165 passed through various
 3
            Backpage or Backpage Operators accounts. Following these
 4          various transfers, eventually, on October 2, 2013, a total
            of approximately $26,130.64 was transferred into BMO
 5          Harris account ‘3110, owned or controlled by Larkin.
            Thereafter, on December 11, 2014, BMO Harris Bank account
 6          ‘3100 paid $46,957.28 to maintain the Paradise Valley
            property 1.
 7
         Dated: October 9, 2018            Respectfully submitted,
 8

 9                                         NICOLA T. HANNA
                                           United States Attorney
10                                         LAWRENCE S. MIDDLETON
                                           Assistant United States Attorney
11                                         Chief, Criminal Division
                                           STEVEN R. WELK
12                                         Assistant United States
                                           Chief, Asset Forfeiture Section
13

14                                               /s/John J. Kucera
                                           JOHN J. KUCERA
15                                         Assistant United States Attorney

16                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28

                                              3
